         Case 1:17-cr-00248-VSB Document 252
                                         251 Filed 04/20/20 Page 1 of 1



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   April 20, 2020

BY ECF & EMAIL
                                                                                     4/20/2020
The Honorable Vernon S. Broderick                                      The Fatico hearing is adjourned to June 23, 2020
United States District Judge                                           at 10:00 a.m.
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Michael Mendlowitz, S2 17 Cr. 248 (VSB)

Dear Judge Broderick:

        On behalf of the parties, and in light of COVID-19, the Government respectfully requests
that the Fatico hearing scheduled for May 20, 2020, be adjourned approximately one month, with
the understanding that the parties will confer in mid-May to reassess whether an additional
adjournment is needed to protect the health of everyone involved, including witnesses who live
outside the New York City area, and to comply with any quarantine restrictions.


                                                   Respectfully submitted,


                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                            By:               /s/                                 l
                                                   David Abramowicz
                                                   Jilan J. Kamal
                                                   Dina McLeod
                                                   Assistant U.S. Attorneys
                                                   212-637-6525/2192/1040


Cc:    Smith Villazor, LLP, Counsel for Michael Mendlowitz (via ECF and email)
